UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2285



GIEDAY BAHILU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-363-095)


Submitted:   May 28, 2004                    Decided:   June 25, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur      D. Wright, III, THE WRIGHT LAW NETWORK,
Washington, D.C., for     Petitioner.   Peter D. Keisler, Assistant
Attorney General, Linda   S. Wernery, Senior Litigation Counsel, John
D. Williams, OFFICE OF     IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gieday    Bahilu,   a    native      and   citizen    of     Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider its previous

order denying her motion to reopen immigration proceedings.                      We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Bahilu’s motion to

reconsider.     See    8   C.F.R.    §    1003.2(a)    (2003)    (setting    forth

standard of review).       Accordingly, we deny the petition for review

on the reasoning of the Board.           See In re: Bahilu, No. A75-363-095

(B.I.A. Sept. 26, 2003).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court       and   argument   would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                     - 2 -